DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  
Claim 10, line 3, “the pouch exterior material” should be changed to read “the pouch” to make it commensurate with claim 1, line 5.
Claim 16, lines 1-2, “the second layer 0.01 μm” should be changed to read “the second layer is 0.01 μm” to add the missing verb.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 10-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20150147633 A1) and further in view of Lee (US 20020028388 A1).
Regarding claim 5, Ahn discloses a lithium secondary battery ([0002], [0005], [0070]) comprising: an electrode assembly (Fig. 2; 200); a gel polymer electrolyte [0091] out of a list of other options for the electrolyte.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the gel polymer electrolyte out of the list of other options for the electrolyte in Ahn because it is a known type of electrolyte suitable for the intended purpose of forming a lithium secondary battery and the skilled artisan would have a reasonable expectation of success in doing so. 
Modified Ahn further discloses a pouch (Fig. 2; 100) which holds the electrode assembly and the gel polymer electrolyte (Fig. 2) [0091], wherein the pouch includes an inner layer (Fig. 7; 170c, 171d) containing a polymer having an ethylenically unsaturated group ([0059]-[0060]), an outer resin layer (Fig. 7; 170a, 170d) ([0050], [0056]) and a metal layer (Fig. 7; 170b) ([0051]-[0052]) between the inner layer and the outer layer (Fig. 7), the polymer having the ethylenically unsaturated group which is at least one selected from the group consisting of a methacryloxy group ([0060]; 3-methacryloxypropyltrimethoxysilane) out of a list of other groups because it may prevent the performance degradation and capacity decrease of a battery and may exhibit excellent water repellency [0063].
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select the methacryloxy group out of the list of other groups in Ahn for the inner layer of modified Ahn because it may prevent the performance degradation and capacity decrease of a battery and may exhibit excellent water repellency and the skilled artisan would have a reasonable expectation of success in doing so. 
Modified Ahn does not disclose wherein the gel polymer electrolyte includes a polymer network in which an oligomer containing a (meth)acrylate group and an oxyalkylene group has a three-dimensional structure and further does not disclose wherein the ethylenically unsaturated group and the oligomer are coupled.
Lee teaches a lithium secondary battery [0003] comprising: an electrode assembly (Fig. 1; 10); and a gel polymer electrolyte [0078] and a pouch which holds the electrode assembly and the gel polymer electrolyte ([0077]-[0078]).
Lee further teaches wherein the gel polymer electrolyte is poly(ethylene glycol) dimethacrylate [0078] in order to improve the curability of the gel polymer electrolyte [0047] which is similar to the oligomer disclosed in the instant specification [00160].  Thus, the same subcomponents and structure should be expected.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Lee inherently teaches wherein the gel polymer electrolyte includes a polymer network in which an oligomer con    contains a (meth)acrylate group and an oxyalkylene group having a three-dimensional structure.
 It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the gel polymer electrolyte of Lee with the lithium secondary battery of modified Ahn in order to improve the curability of the gel polymer electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Modified Ahn further discloses wherein the method of making the lithium secondary battery comprises placing an electrode assembly and a gel polymer electrolyte in a pouch (Ahn; Fig. 2) (Ahn; [0091]) (Lee; [0077]-[0078]) including an inner layer (Ahn; Fig. 7; 170c, 171d) containing a polymer having an ethylenically unsaturated group (Ahn; [0059]-[0060]), wherein the gel electrolyte comprises poly(ethylene glycol) dimethacrylate (Lee; [0078]) and subsequently curing the gel polymer electrolyte (Lee; [0078]).
The instant specification discloses wherein the method of making the lithium secondary battery comprises placing an electrode assembly and a gel polymer electrolyte in a pouch [00162] including an inner layer containing a polymer having an ethylenically unsaturated group [00034], wherein the gel electrolyte comprises tetra(ethylene glycol) diacrylate [00160] and subsequently curing the gel polymer electrolyte [00162].
Given that the lithium secondary battery of the instant specification was made in a similar manner to the lithium secondary battery of modified Ahn, then a similar coupling reaction would be expected to include wherein the ethylenically unsaturated group and the oligomer are coupled.
Where the claimed and prior art products are identical or substantially identical in structure composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (MPEP 2112.01 I.).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the curing process of Lee with the lithium secondary battery of modified Ahn such that the ethylenically unsaturated group and the oligomer of modified Ahn are coupled because the lithium secondary battery of modified Amine and the lithium secondary battery of the instant specification were made using substantially identical processes and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 6, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the oligomer is poly(ethylene glycol) dimethacrylate (Lee; [0078]) which is similar to the oligomer disclosed in the instant specification [00160]. Thus, the same subcomponents and structure should be expected.  "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Therefore, Ahn inherently discloses “wherein the oligomer is represented by Formula 1 below:
[Formula 1]
A------C1------A’
wherein in Formula 1 above,
A and A’ are each independent a unit containing at least one (meth)acrylate group, 
and
	C1 is a unit containing an oxyalkylene group.”
Regarding claim 10, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the gel polymer electrolyte is formed by injecting a gel polymer electrolyte composition including the oligomer into the pouch and then curing the composition (Lee; [0078]).
Regarding claim 11, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the polymer having the ethylenically unsaturated group has a main chain and a side chain, the main chain of the polymer is selected from the group consisting of a polypropylene and polyethylene (Ahn; [0055]) and the side chain comprises the ethylenically unsaturated group (Ahn; [0060], [0064]).
Regarding claim 12, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the inner layer of the pouch comprises a first layer (Ahn; Fig. 7; 170c) and a second layer (Ahn; Fig. 7; 170d) disposed on the first layer (Ahn; Fig. 7), the first layer comprises a first polymer (Ahn; [0055]), the second layer comprises the polymer having the ethylenically unsaturated group, and the polymer having the ethylenically unsaturated group is an inorganic oxide coupling agent substituted with the ethylenically unsaturated group (Ahn; [0064]).
Regarding claim 13, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the inorganic oxide coupling agent substituted with the ethylenically unsaturated group comprises an inorganic oxide selected from the group consisting of Si, Al, Ti, Zr, Mg, Ca, Zn, and Ba (Ahn; [0064]).
Regarding claim 14, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the inorganic oxide coupling agent substituted with the ethylenically unsaturated group comprises 3-methacryloxypropyltrimethoxysilane (Ahn; [0060]).
Regarding claim 17, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the outer layer comprises one selected from the group consisting of polyethylene resin, a polypropylene resin, a polyethylene terephthalate resin, and nylon (Ahn; [0055]).
Regarding claim 18, modified Ahn discloses all the limitations of the lithium secondary battery above and further discloses wherein the metal layer includes one selected from the group consisting of an alloy of iron (Fe), carbon (C), chromium (Cr) and manganese (Mn), an alloy of iron (Fe), carbon (C), chromium (Cr) and nickel (Ni), and aluminum (Al) (Ahn; [0052]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20150147633 A1) and Lee (US 20020028388 A1). as applied to claim 5 above, and further in view of Jin et al. (US 20160211548 A1).
Regarding claim 7, modified Ahn discloses all the limitations of the lithium secondary battery above but does not disclose wherein the oligomer comprises at least one component selected from the group consisting of the compounds represented by Formula 1-1 to Formula 1-5 below:
[Formula 1-1]

    PNG
    media_image1.png
    12
    70
    media_image1.png
    Greyscale

	wherein in Formula 1-1 above, n1 is an integer of 1 to 20,000,
	[Formula 1-2]

    PNG
    media_image2.png
    307
    592
    media_image2.png
    Greyscale

	wherein in Formula 1-2 above, n2 is an integer of 1 to 20,000,
	[Formula 1-3]

    PNG
    media_image3.png
    288
    561
    media_image3.png
    Greyscale

	wherein in Formula 1-3 above, n3 is an integer of 1 to 20,000,
	[Formula 1-4]

    PNG
    media_image4.png
    307
    592
    media_image4.png
    Greyscale

wherein in Formula 1-4 above, n4 is an integer of 1 to 20,000,
	[Formula 1-5]

    PNG
    media_image5.png
    249
    561
    media_image5.png
    Greyscale

wherein in Formula 1-5 above, n5 is an integer of 1 to 20,000.
Jin teaches a lithium secondary battery [0043] comprising a gel polymer electrolyte [0001] including an oligomer, wherein the oligomer comprises at least one component consisting of the compound represented by Formula 1-1 ([0049]; Table 1; triethylene glycol dimethacrylate):
[Formula 1-1]

    PNG
    media_image1.png
    12
    70
    media_image1.png
    Greyscale

wherein in Formula 1-1 above, n1 is an integer of 2 which is within the claimed range of 1 to 20,000.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to utilize the oligomer of Jin with the lithium secondary battery of modified Ahn because it is a known oligomer suitable for the intended purpose of forming a polymer gel electrolyte and the skilled artisan would have a reasonable expectation of success in doing so.
Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US 20150147633 A1) and Lee (US 20020028388 A1) as applied to claims 5 and 12 above, and further in view of Yamazuki et al. (US 6632538 B1).
Regarding claim 15, modified Ahn discloses all the limitations of the lithium secondary battery above but does not disclose wherein a thickness of the inner layer is 0.1 μm to 100 μm.
Yamazuki teaches a lithium secondary battery (C2; 64-67) comprising: an electrode assembly (Fig. 5; 50a); a gel polymer electrolyte (Fig. 5; 53); and a pouch (C3; L48-50) which holds the electrode assembly and the gel polymer electrolyte (Fig. 5), wherein the pouch includes an inner layer (Fig. 4; 1c, 3) containing a polymer (C5; L49-56), an outer resin layer (Fig. 4; 1a, 1b)  C5; L49-56) and a metal layer (Fig. 4; 2) (C5; L49-56) between the inner layer and the outer layer (Fig. 4), wherein a thickness of the second layer is 22 μm to 130 μm (C4; 55-57; base film thickness is from 12 to 30 μm and C5; L29-30; heat-adhesive resin layer is from 10 to 100 μm) which overlaps with the claimed range of 0.01 μm to 100 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the inner layer in Yamazuki which overlaps with the claimed range and use it as the thickness as the inner layer of modified Ahn because it is a known thickness suitable for the intended purpose of forming a lithium secondary battery and the skilled artisan would have a reasonable expectation of success in doing so.
Regarding claim 16, modified Ahn discloses all the limitations of the lithium secondary battery above but does not disclose wherein a thickness of the second layer is 0.01 μm to 10 μm.
Yamazuki teaches a lithium secondary battery (C2; 64-67) comprising: an electrode assembly (Fig. 5; 50a); a gel polymer electrolyte (Fig. 5; 53); and a pouch (C3; L48-50) which holds the electrode assembly and the gel polymer electrolyte (Fig. 5), wherein the pouch includes an inner layer (Fig. 4; 1c, 3) containing a polymer (C5; L49-56), an outer resin layer (Fig. 4; 1a, 1b)  C5; L49-56) and a metal layer (Fig. 4; 2) (C5; L49-56) between the inner layer and the outer layer (Fig. 4), wherein the inner layer of the pouch comprises a first layer (Fig. 4; 1c) and a second layer (Fig. 4; 3) disposed on the first layer (Fig. 4), the first layer comprises a first polymer (C3; C28-35), the second layer comprises the polymer having the ethylenically unsaturated group (C5; L14-19; unsaturated carboxylic acid), wherein a thickness of the second layer is 10 μm to 100 μm (C5; L29-30) which overlaps with the claimed range of 0.01 μm to 10 μm.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to select a thickness of the second layer in Yamazuki which overlaps with the claimed range and use it as the thickness as the second layer of modified Ahn because it is a known thickness suitable for the intended purpose of forming a lithium secondary battery and the skilled artisan would have a reasonable expectation of success in doing so.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are, in-part, moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Applicant further argues that unexpected results were achieved since the lithium secondary battery utilizing the claimed inner layer achieved greater resistance to igniting as demonstrated during nail penetration tests because the adhesion was maintained between the gel polymer electrolyte and the pouch.  The Applicant also states that the claimed the lithium secondary battery as a greater ability to be stored in high temperatures. 
The Examiner respectfully disagrees. It appears the superior properties achieved utilizing the claimed lithium secondary battery comprising the inner layer containing a polymer having an ethylenically unsaturated group were expected. Ahn teaches that the inner layer containing a polymer having an ethylenically unsaturated group ([0063]; surface treatment layer) will not react with the electrolyte ([0063]; polar solvent) resulting in the improvement of the high-temperature storage performance of the battery [0063]. Yamazuki also teaches that in a typical battery, the electrolyte, overtime, permeates into the layers of the pouch and delaminates the pouch (C56; L52-64). Yamazuki further teaches that in a high temperature environment, the heat-sealed parts of the pouch become unsealed and the electrolyte leaks (C56; L65-67 and C57; L1-7).  Yamazuki concludes by teaches that the inner layer containing a polymer having an ethylenically unsaturated group (C57; L25-27; heat-adhesive resin) will help to alleviate these issues (C57; L8-30).
Additionally, claim 1 is not commensurate in scope with the experiments of the instant specification.  The Applicant will have to amend claim 1 to claim the specific electrode assembly materials, gel polymer electrolytes, and pouch materials (i.e. specific inner layer materials, specific outer resin layer materials, and specific metal layer materials) of Examples 1-4 of the instant specification. Instead of amending claim 1, the Applicant could also submit an affidavit stating that the superior results can be achieved utilizing any electrode assembly, gel polymer electrolyte, and pouch as claimed as well as any combination thereof.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J. SALTER whose telephone number is (469) 295-9103. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J SALTER/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759